DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 8, and 11 are objected to because of the following informalities:  there appears to be a typographical error in the limitation "at least one second electrodes". For the purpose of this office action, the limitation will be treated as if it states at least one of the second electrodes.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, lines 18 and 19 of claim 1, lines 11 and 12 of claim 8, and lines 16 and 17 of claim 11 recite the common electrode is connected to at least one second electrodes of the first parallel circuit unit and at least one second electrodes of the second parallel 
Claims 1-7 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, lines 11 and 12 of claim 1 recite "N parallel circuit units (N is a natural number of 2 or more) having an electrically parallel structure to each other in series", however, it is unclear as to whether the limitation requires each of the parallel circuit units to have components of each circuit connected electrically in parallel, whether the limitation requires each of the parallel circuit units to have components of each circuit connected electrically in series, or whether the limitation requires the parallel circuit units to be connected to each other in series, and the components within each parallel circuit unit electrically connected in parallel.  Additionally, the manner in which the terms "parallel" and "series" limit the claim is unclear because the claim does not clearly distinguish between limitations directed to a structure with components arranged in series, or a structured arranged with components in parallel, and limitations directed to a structure with components connected with a series electrical connection, or a structure with components connected with a parallel electrical connection.  Without clear designation as to the manner in which the terms "series" and "parallel" limit the claim 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-8 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP 2005136240 A - see attached machine translation) in view of Sensui et al. (US 2011/0048486).
	Regarding claim 1, Watanabe discloses a parallel thermoelectric module (Fig. 13) comprising a plurality of first electrodes and a plurality of second electrodes ([0028 lines 1-2); thermoelectric elements to connect one of the first electrodes to one of the second electrodes ([0028] L1-2), the thermoelectric elements comprising a plurality of N-type thermoelectric elements and a plurality of P-type thermoelectric elements ([0028] L1-2), N parallel circuit units (N is a natural number of 2 or more) having an electrically parallel structure to each other in series (each row in Fig. 13 electrically connects thermoelectric modules in series), wherein the plurality of first electrodes, the plurality of second electrodes, and the thermoelectric elements are arranged to connect the N parallel circuit units ([0028] L1-2; Fig. 13), wherein the N parallel circuit units comprise a first parallel circuit unit and a second parallel circuit unit (each row in Fig. 13 is a parallel circuit unit) connected to a common electrode in series ([0028] L8-10; L-shaped wiring electrode 30(b) shown in Fig. 13), each of the first and second parallel circuit units having a plurality of parallel current paths (each row of Fig. 13 has a parallel current path), and wherein the common electrode is connected to at least one of the second electrodes of the first parallel circuit unit and at least one of the second electrodes of the second parallel circuit unit ([0028] L8-10; L-shaped wiring electrode 30(b) shown in Fig. 13).
	Watanabe does not explicitly disclose a first substrate and a second substrate arranged to be spaced apart from each other, electrode terminals including at least one positive electrode terminal and at least one negative electrode terminal disposed on at least one of the first and second substrates.
	Sensui discloses a parallel thermoelectric module (Fig. 13) comprising: a first substrate and a second substrate arranged to be spaced apart from each other ([0039], [0085]), and electrode terminals including at least one positive electrode terminal and at least one negative electrode terminal disposed on at least one of the first and second substrates ([0049]; L in Fig. 13).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include first and second substrates, and electrode terminals including at least one positive electrode terminal and at least one negative electrode terminal disposed on at least one of the first and second substrates, as disclosed by Sensui, in the thermoelectric module of Watanabe, because as evidenced by Sensui, the use of substrates on either side of a thermoelectric module, and electrode terminals on a substrate of a thermoelectric device, amounts to the use of known components in the art for their intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including substrates, and electrode terminals, in the thermoelectric module of Watanabe based on the teaching of Sensui.
	Modified Watanabe discloses a plurality of first electrodes (Watanabe - [0028 lines 1-2) disposed on the first substrate (Sensui - ([0039], [0085]); a plurality of second electrodes (Watanabe - [0028 lines 1-2) disposed on the second substrate (Sensui - ([0039], [0085]; note: the term "disposed on" does not require direct physical contact or the absence of intermediate components); and thermoelectric elements (Watanabe - [0028] L1-2) disposed on the first substrate and the second substrate (Sensui - ([0039], [0085]) to connect one of the first electrodes to one of the second electrodes (Watanabe - [0028] L1-2).
	Regarding claim 2, modified Watanabe discloses all the claim limitations as set forth above. Modified Watanabe further discloses each of the current paths of the first and second parallel circuit units includes at least one first electrode, at least one second electrode, and at least one thermoelectric element (Watanabe - ([0028] L1-2).
	With regard to the limitation "current sequentially flows through the at least one first electrode, the at least one thermoelectric element, and the at least one second electrode when power is applied through the electrode terminals", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 3, modified Watanabe discloses all the claim limitations as set forth above.
	While modified Watanabe does disclose current flowing through each of the current paths commonly passes through the common electrode (Watanabe - ([0028] L8-10; L-shaped wiring electrode 30(b) shown in Fig. 13), the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 4, modified Watanabe discloses all the claim limitations as set forth above. Modified Watanabe further discloses the second parallel circuit unit connected to the first parallel circuit unit in series is directly connected through the common electrode (Watanabe - rows connected by 30(b) in Fig. 13).
	Regarding claim 5, modified Watanabe discloses all the claim limitations as set forth above. Modified Watanabe further discloses the first parallel circuit unit includes a first first-type electrode connecting the common electrode and a first second type electrode included in a first current path among the current paths (Watanabe - any of the disclosed first and second electrodes in the respective rows in Fig. 13 satisfies the limitation because the term "connecting" does not require direct physical contact or the absence of intermediate components); and a second first type electrode connecting the common electrode and a second second type electrode included in a second current path among the current paths (Watanabe - any of the disclosed first electrodes and second electrodes satisfies the limitation because the term "connecting" does not require direct physical contact or the absence of intermediate components), wherein the first first type electrode and the second first type electrode are connected to contact each other (Watanabe - the first electrodes are connected to contact each other; it is noted that the terms "connected" and "contact" do not require direct physical contact or the absence of intermediate components).
	Regarding claim 6, modified Watanabe discloses all the claim limitations as set forth above. Modified Watanabe further discloses each of the first first type electrode and the second first type electrode is connected to the common electrode through one thermoelectric element (Watanabe - [0028] L1-2; all of the first electrodes are connected to the common electrode through a thermoelectric element; it is noted that the term "connected" does not require direct physical contact or the absence of intermediate components). 
	Regarding claim 7, modified Watanabe discloses all the claim limitations as set forth above. Modified Watanabe further discloses the common electrode is connected to each of a first first type electrode connecting the common electrode and a first second type electrode included in a first current path among the current paths included in the first parallel circuit unit (Watanabe - [0028] L8-10; L-shaped wiring electrode 30(b) shown in Fig. 13; the term "connecting" does not require direct physical contact or the absence of intermediate components); a second first type electrode connecting the common electrode and a second second type electrode included in a second current path among the current paths included in the first parallel circuit unit (Watanabe - [0028] L8-10; L-shaped wiring electrode 30(b) shown in Fig. 13; any of the first and second type electrodes in the respective rows of Fig. 13 satisfy the limitation because the term "connecting" does not require direct physical contact or the absence of intermediate components); a third first type electrode connecting the common electrode and a third second type electrode included in a third current path among the current paths in the second parallel circuit unit (Watanabe - [0028] L8-10; L-shaped wiring electrode 30(b) shown in Fig. 13; any of the first electrodes and second electrodes in the respective row of Fig. 13 satisfy the limitations of the claim because the term "connecting" does not require direct physical contact or the absence of intermediate components); and a fourth first type electrode connecting the common electrode and a fourth second type electrode included in a fourth current path among the current paths included in the second parallel circuit unit (Watanabe - [0028] L8-10; L-shaped wiring electrode 30(b) shown in Fig. 13; any of the first electrodes and second electrodes in the respective row of Fig. 13 satisfy the limitations of the claim because the term "connecting" does not require direct physical contact or the absence of intermediate components).
	Regarding claim 8, Watanabe discloses a parallel thermoelectric module (Fig. 13) comprising a plurality of first electrodes and a plurality of second electrodes ([0028 lines 1-2); a first parallel circuit unit and a second parallel circuit unit (each row in Fig. 13 is a parallel circuit); and thermoelectric elements to connect one of the first electrodes to one of the second electrodes ([0028] L1-2), the thermoelectric elements comprising a plurality of N-type thermoelectric elements and a plurality of P-type thermoelectric elements ([0028] L1-2), wherein the first parallel circuit unit and the second parallel circuit unit having a plurality of current paths are directly connected in series through one common electrode ([0028] L8-10; L-shaped wiring electrode 30(b) shown in Fig. 13), wherein the one common electrode is connected to at least one of the second electrodes of the first parallel circuit and at least one of the second electrodes of the second parallel circuit ([0028] L8-10; L-shaped wiring electrode 30(b) shown in Fig. 13). 
	Watanabe does not explicitly disclose a first substrate and a second substrate arranged to be spaced apart from each other.
	Sensui discloses a parallel thermoelectric module (Fig. 13) comprising: a first substrate and a second substrate arranged to be spaced apart from each other ([0039], [0085]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include first and second substrates, as disclosed by Sensui, in the thermoelectric module of Watanabe, because as evidenced by Sensui, the use of substrates on either side of a thermoelectric module amounts to the use of a known component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including substrates in the thermoelectric module of Watanabe based on the teaching of Sensui.
	Modified Watanabe discloses a plurality of first electrodes (Watanabe - [0028 lines 1-2) disposed on the first substrate (Sensui - ([0039], [0085]); a plurality of second electrodes (Watanabe - [0028 lines 1-2) disposed on the second substrate (Sensui - ([0039], [0085]; note: the term "disposed on" does not require direct physical contact or the absence of intermediate components); and thermoelectric elements (Watanabe - [0028] L1-2) disposed on the first substrate and the second substrate (Sensui - ([0039], [0085]) to connect one of the first electrodes to one of the second electrodes (Watanabe - [0028] L1-2).
	Regarding claim 11, Watanabe discloses a parallel thermoelectric module (Fig. 13) comprising a plurality of first electrodes and a plurality of second electrodes ([0028 lines 1-2); thermoelectric elements to connect one of the first electrodes to one of the second electrodes ([0028] L1-2), the thermoelectric elements comprising a plurality of N-type thermoelectric elements and a plurality of P-type thermoelectric elements ([0028] L1-2), a first parallel circuit unit and a second parallel circuit unit (each row of Fig. 13 is a parallel circuit) connected to a common electrode in series ([0028] L8-10; L-shaped wiring electrode 30(b) shown in Fig. 13), each of the first and second parallel circuit units having a plurality of parallel current paths (each row of Fig. 13 has a current path); and each of the current paths includes at least one first electrode, at least one second electrode, and at least one thermoelectric element ([0028] L1-2), wherein the common electrode is connected to at least one of the second electrodes of the first parallel circuit unit and at least one of the second electrodes of the second parallel circuit unit ([0028] L8-10; L-shaped wiring electrode 30(b) shown in Fig. 13).
	Watanabe does not explicitly disclose a first substrate and a second substrate arranged to be spaced apart from each other, electrode terminals including at least one positive electrode terminal and at least one negative electrode terminal disposed on at least one of the first and second substrates.
	Sensui discloses a parallel thermoelectric module (Fig. 13) comprising: a first substrate and a second substrate arranged to be spaced apart from each other ([0039], [0085]), and electrode terminals including at least one positive electrode terminal and at least one negative electrode terminal disposed on at least one of the first and second substrates ([0049]; L in Fig. 13).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include first and second substrates, and electrode terminals including at least one positive electrode terminal and at least one negative electrode terminal disposed on at least one of the first and second substrates, as disclosed by Sensui, in the thermoelectric module of Watanabe, because as evidenced by Sensui, the use of substrates on either side of a thermoelectric module, and electrode terminals on a substrate of a thermoelectric device, amounts to the use of known components in the art for their intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including substrates, and electrode terminals, in the thermoelectric module of Watanabe based on the teaching of Sensui.
	Modified Watanabe discloses a plurality of first electrodes (Watanabe - [0028 lines 1-2) disposed on the first substrate (Sensui - ([0039], [0085]); a plurality of second electrodes (Watanabe - [0028 lines 1-2) disposed on the second substrate (Sensui - ([0039], [0085]; note: the term "disposed on" does not require direct physical contact or the absence of intermediate components); and thermoelectric elements (Watanabe - [0028] L1-2) disposed on the first substrate and the second substrate (Sensui - ([0039], [0085]) to connect one of the first electrodes to one of the second electrodes (Watanabe - [0028] L1-2).
	Regarding claims 12-17, modified Watanabe discloses all the claim limitations as set forth above. Modified Watanabe further discloses the common electrode is connected to at least two second electrodes of the first parallel circuit (the common electrode 30(b) shown in Fig. 13 of Watanabe is connected to all the second electrodes in the corresponding adjacent rows through the N-type and P-type thermoelectric elements in each respective row; note: the term "connected" does not require direct physical contact or the absence of intermediate components).
Claims 1-8 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sensui et al. (US 2011/0048486) in view of Watanabe (JP 2005136240 A - see attached machine translation).
	Regarding claim 1, Sensui discloses a parallel thermoelectric module (Fig. 13) comprising: a first substrate and a second substrate arranged to be spaced apart from each other ([0039], [0085]); a plurality of first electrodes disposed on the first substrate; a plurality of second electrodes disposed on the second substrate (abstract; note: the term "disposed on" does not require direct physical contact or the absence of intermediate components); thermoelectric elements disposed on the first substrate and the second substrate to connect one of the first electrodes to one of the second electrodes (abstract), the thermoelectric elements comprising a plurality of N-type thermoelectric elements and a plurality of P-type thermoelectric elements ([0036] L2-3); electrode terminals including at least one positive electrode terminal and at least one negative electrode terminal disposed on at least one of the first and second substrates ([0049]; L in Fig. 13); and N parallel circuit units (N is a natural number of 2 or more) having an electrically parallel structure to each other in series (L1 to L6 in Fig. 13; [0090]), wherein the plurality of first electrodes, the plurality of second electrodes, and the thermoelectric elements are arranged to connect the N parallel circuit units (shown in Fig. 13; L1 to L6 are connected through the 2, 3 and the electrodes), and wherein a common electrode is connected to at least one of the second electrodes of the first parallel circuit unit and at least one of the second electrodes of the second parallel circuit unit (57 is connected to the second electrodes in L2 and L3; note: the term "connected" does not require direct physical contact or the absence of intermediate components).
	Sensui does not explicitly disclose the N parallel circuit units comprise a first parallel circuit and a second parallel circuit connected to the common electrode in series.
	Watanabe discloses a parallel thermoelectric module (Fig. 13) containing first and second parallel circuits (each row in Fig. 13 is a parallel circuit) connected in series through a common electrode, and wherein the common electrode is connected to at least one of the second electrodes of the first parallel circuit and at least one of the second electrodes of the second parallel circuit ([0028] L8-10; L-shaped wiring electrode 30(b) shown in Fig. 13). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a common electrode, providing both a series and parallel connection to adjacent parallel circuits, as disclosed by Watanabe, in the thermoelectric module of Sensui, because as evidenced by Watanabe, the use of a common electrode to make both a series connection and parallel connection between adjacent parallel circuit units of a thermoelectric module amounts to the use of a known component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including a common electrode in the thermoelectric module of Sensui based on the teaching of Watanabe.  Additionally, Watanabe teaches since the L-shaped electrode uses two thermoelectric semiconductors in the outermost row in parallel, the resistance of this part is halved ([0015] L4-5).
	Regarding claim 2, modified Sensui discloses all the claim limitations as set forth above. Modified Sensui further discloses each of the current paths of the first and second parallel circuit units includes at least one first electrode (Sensui - abstract), at least one second electrode (Sensui - abstract), and at least one thermoelectric element (Sensui - [0036] L2-3).
	With regard to the limitation "current sequentially flows through the at least one first electrode, the at least one thermoelectric element, and the at least one second electrode when power is applied through the electrode terminals", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 3, modified Sensui discloses all the claim limitations as set forth above.
	While modified Sensui does disclose current flowing through each of the current paths commonly passes through the common electrode (Watanabe - ([0028] L8-10; L-shaped wiring electrode 30(b) shown in Fig. 13; Sensui - 57 in relation to L2 and L3 in Fig. 13), the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 4, modified Sensui discloses all the claim limitations as set forth above. Modified Sensui further discloses the second parallel circuit unit connected to the first parallel circuit unit in series is directly connected through the common electrode (Watanabe - rows connected by 30(b) in Fig. 13).
	Regarding claim 5, modified Sensui discloses all the claim limitations as set forth above. Modified Sensui further discloses the first parallel circuit unit includes a first first-type electrode connecting the common electrode and a first second type electrode included in a first current path among the current paths (Watanabe - [0028] L8-10; L-shaped wiring electrode 30(b) shown in Fig. 13; the term "connecting" does not require direct physical contact or the absence of intermediate components); and a second first type electrode connecting the common electrode and a second second type electrode included in a second current path among the current paths (Watanabe - [0028] L8-10; L-shaped wiring electrode 30(b) shown in Fig. 13; the term "connecting" does not require direct physical contact or the absence of intermediate components), wherein the first first type electrode and the second first type electrode are connected to contact each other (Sensui - the first electrodes are connected to contact each other; it is noted that the terms "connected" and "contact" do not require direct physical contact or the absence of intermediate components).
	Regarding claim 6, modified Sensui discloses all the claim limitations as set forth above. Modified Sensui further discloses each of the first first type electrode and the second first type electrode is connected to the common electrode through one thermoelectric element (Sensui - all of the first electrodes are connected to the common electrode through a thermoelectric element; it is noted that the term "connected" does not require direct physical contact or the absence of intermediate components). 
	Regarding claim 7, modified Sensui discloses all the claim limitations as set forth above. Modified Sensui further discloses the common electrode is connected to each of a first first type electrode connecting the common electrode and a first second type electrode included in a first current path among the current paths included in the first parallel circuit unit (Watanabe - [0028] L8-10; L-shaped wiring electrode 30(b) shown in Fig. 13; the term "connecting" does not require direct physical contact or the absence of intermediate components); a second first type electrode connecting the common electrode and a second second type electrode included in a second current path among the current paths included in the first parallel circuit unit (Watanabe - [0028] L8-10; L-shaped wiring electrode 30(b) shown in Fig. 13; any of the first and second type electrodes in the respective columns L2 and L3 satisfy the limitation because the term "connecting" does not require direct physical contact or the absence of intermediate components); a third first type electrode connecting the common electrode and a third second type electrode included in a third current path among the current paths in the second parallel circuit unit (Watanabe - [0028] L8-10; L-shaped wiring electrode 30(b) shown in Fig. 13; any of the first electrodes and second electrodes in L3 of Fig. 13 of Sensui satisfy the limitations of the claim because the term "connecting" does not require direct physical contact or the absence of intermediate components); and a fourth first type electrode connecting the common electrode and a fourth second type electrode included in a fourth current path among the current paths included in the second parallel circuit unit (Watanabe - [0028] L8-10; L-shaped wiring electrode 30(b) shown in Fig. 13; any of the first electrodes and second electrodes in L3 of Fig. 13 of Sensui satisfy the limitations of the claim because the term "connecting" does not require direct physical contact or the absence of intermediate components).
	Regarding claim 8, Sensui discloses a parallel thermoelectric module (Fig. 13) comprising: a first substrate and a second substrate arranged to be spaced apart from each other ([0039], [0085]); a plurality of first electrodes disposed on the first substrate; a plurality of second electrodes disposed on the second substrate (abstract; note: the term "disposed on" does not require direct physical contact or the absence of intermediate components); a first parallel circuit unit and a second parallel circuit unit (L2 and L3 in Fig. 13); and thermoelectric elements disposed on the first substrate and the second substrate to connect one of the first electrodes to one of the second electrodes (abstract), the thermoelectric elements comprising a plurality of N-type thermoelectric elements and a plurality of P-type thermoelectric elements ([0036] L2-3), the first parallel circuit unit and the second parallel circuit unit having a plurality of current paths (L2 and L3 in Fig. 13), wherein one common electrode is connected to at least one of the second electrodes of the first parallel circuit and at least one of the second electrodes of the second parallel circuit (57 in connecting L2 and L3 in Fig. 13). 
	Sensui does not explicitly disclose the first parallel circuit unit and the second parallel circuit unit are directly connected in series through the one common electrode.
	Watanabe discloses a parallel thermoelectric module (Fig. 13) containing first and second parallel circuits (each row in Fig. 13 is a parallel circuit) directly connected in series through a common electrode, and wherein the common electrode is connected to at least one of the second electrodes of the first parallel circuit and at least one of the second electrodes of the second parallel circuit ([0028] L8-10; L-shaped wiring electrode 30(b) shown in Fig. 13). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a common electrode, providing both a direct series and parallel connection to adjacent parallel circuits, as disclosed by Watanabe, in the thermoelectric module of Sensui, because as evidenced by Watanabe, the use of a common electrode to make both a direct series connection and parallel connection between adjacent parallel circuit units of a thermoelectric module amounts to the use of a known component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including a common electrode in the thermoelectric module of Sensui based on the teaching of Watanabe.  Additionally, Watanabe teaches since the L-shaped electrode uses two thermoelectric semiconductors in the outermost row in parallel, the resistance of this part is halved ([0015] L4-5).
	Regarding claim 11, Sensui discloses a parallel thermoelectric module (Fig. 13) comprising: a first substrate and a second substrate arranged to be spaced apart from each other ([0039], [0085]); a plurality of first electrodes disposed on the first substrate; a plurality of second electrodes disposed on the second substrate (abstract; note: the term "disposed on" does not require direct physical contact or the absence of intermediate components); thermoelectric elements disposed on the first substrate and the second substrate to connect one of the first electrodes to one of the second electrodes (abstract), the thermoelectric elements comprising a plurality of N-type thermoelectric elements and a plurality of P-type thermoelectric elements ([0036] L2-3), electrode terminals including at least one positive electrode terminal and at least one negative electrode terminal disposed on at least one of the first and second substrates ([0049]; L in Fig. 13); a first parallel circuit unit and a second parallel circuit unit (L2 and L3 in Fig. 13) connected to a common electrode (57 connected to L2 and L3 in Fig. 13), each of the first and second parallel circuit units having a plurality of parallel current paths (L1 through L6 in Fig. 13 each have parallel current paths), and each of the current paths includes at least one first electrode (abstract), at least one second electrode (abstract), and at least one thermoelectric element ([0036] L2-3), wherein the common electrode is connected to at least one of the second electrodes of the first parallel circuit unit and at least one of the second electrodes of the second parallel circuit unit (57 in connecting L2 and L3 in Fig. 13).
	Sensui does not explicitly disclose the first parallel circuit unit and the second parallel circuit unit are connected to the common electrode in series.
	Watanabe discloses a parallel thermoelectric module (Fig. 13) containing first and second parallel circuits (each row in Fig. 13 is a parallel circuit) connected in series through a common electrode, and wherein the common electrode is connected to at least one of the second electrodes of the first parallel circuit and at least one of the second electrodes of the second parallel circuit ([0028] L8-10; L-shaped wiring electrode 30(b) shown in Fig. 13). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a common electrode, providing both a series and parallel connection to adjacent parallel circuits, as disclosed by Watanabe, in the thermoelectric module of Sensui, because as evidenced by Watanabe, the use of a common electrode to make both a series connection and parallel connection between adjacent parallel circuit units of a thermoelectric module amounts to the use of a known component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including a common electrode in the thermoelectric module of Sensui based on the teaching of Watanabe.  Additionally, Watanabe teaches since the L-shaped electrode uses two thermoelectric semiconductors in the outermost row in parallel, the resistance of this part is halved ([0015] L4-5).
	Regarding claims 12-17, modified Sensui discloses all the claim limitations as set forth above. Modified Sensui further discloses the common electrode is connected to at least two second electrodes of the first parallel circuit (the common electrode 30(b) shown in Fig. 13 of Watanabe is connected to all the second electrodes in the corresponding adjacent rows through the N-type and P-type thermoelectric elements in each respective row L2 and L3 in Fig. 13 of Sensui; note: the term "connected" does not require direct physical contact or the absence of intermediate components).

Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 11-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	It is noted that the 112 rejection of claims 5-7 in the previous office action is overcome due to the claim amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726